                                                                                                     Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 1 of 14



                                                                                    1 REED SMITH LLP
                                                                                      Paul R. Gupta (Pro Hac Vice forthcoming)
                                                                                    2 PGupta@ReedSmith.com
                                                                                      599 Lexington Avenue, 22nd Floor
                                                                                    3
                                                                                      New York, NY 10022
                                                                                    4 Telephone: +1 212 521 5400
                                                                                      Facsimile: + 212 521 5450
                                                                                    5
                                                                                      REED SMITH LLP
                                                                                    6 R. Eric Hutz (Pro Hac Vice forthcoming)

                                                                                    7 EHutz@ReedSmith.com
                                                                                      1201 Market Street, Suite 1500
                                                                                    8 Wilmington, Delaware 19801
                                                                                      Telephone: +1 302 778 7512
                                                                                    9 Facsimile: +1 302 778 7575

                                                                                   10 REED SMITH LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Seth B. Herring (SBN 253907)
                                                                                      SHerring@ReedSmith.com
                                                                                   12 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105
REED SMITH LLP




                                                                                   13 Telephone: +1 415 543 8700
                                                                                      Facsimile: + 1 415 391 8269
                                                                                   14

                                                                                   15 REED SMITH LLP
                                                                                      Gerard M. Donovan (Pro Hac Vice forthcoming)
                                                                                   16 GDonovan@ReedSmith.com
                                                                                      1301 K Street, N.W., Suite 1000 – East Tower
                                                                                   17 Washington, D.C. 20005
                                                                                      Telephone: +1 202 414 9224
                                                                                   18
                                                                                      Facsimile: +1 202 414 9299
                                                                                   19
                                                                                      Attorneys for Plaintiff
                                                                                   20 TRUSTED KNIGHT CORPORATION

                                                                                   21
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                   22                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                       SAN FRANCISCO DIVISION
                                                                                   23
                                                                                        TRUSTED KNIGHT CORPORATION,                   Case No. __________________
                                                                                   24
                                                                                        Plaintiff,                                    COMPLAINT FOR PATENT
                                                                                   25                                                 INFRINGEMENT
                                                                                        vs.
                                                                                   26                                                 DEMAND FOR JURY TRIAL
                                                                                      INTERNATIONAL BUSINESS MACHINES
                                                                                   27 CORPORATION

                                                                                   28 Defendant.


                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                 Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 2 of 14



                                                                                    1                                        NATURE OF THE ACTION

                                                                                    2          1.      Plaintiff Trusted Knight Corporation (“Trusted Knight”) brings this action against

                                                                                    3 Defendant International Business Machines Corporation (“IBM”) for infringement of Trusted

                                                                                    4 Knight’s United States Patent No. 9,503,473 (“the ’473 Patent”). This action arises under the laws of

                                                                                    5 the United States relating to patents, including 35 U.S.C. § 271. For its Complaint, Trusted Knight

                                                                                    6 alleges as follows:

                                                                                    7                                                   PARTIES

                                                                                    8          2.      Plaintiff Trusted Knight is a Delaware corporation having its principal place of

                                                                                    9 business at 301 Fourth Street, Annapolis, MD 21403. Trusted Knight develops and delivers top-tier

                                                                                   10 custom security solutions to government organizations and leading businesses to combat the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 evolving and sophisticated attacks performed by internet criminals. Trusted Knight is the owner of

                                                                                   12 all rights, title, and interest in the ’473 Patent.
REED SMITH LLP




                                                                                   13          3.      IBM is a New York corporation having a principal place of business at 1 New

                                                                                   14 Orchard Road, Armonk, NY 10504. IBM has appointed CT Corporation System at 818 West

                                                                                   15 Seventh Street, Suite 930, Los Angeles, California 90017, as its registered agent in the State of

                                                                                   16 California.

                                                                                   17                                       JURISDICTION AND VENUE

                                                                                   18          4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

                                                                                   19 1338(a) and pursuant to the patent laws of the United States of America, 35 U.S.C. § 101 et seq.

                                                                                   20          5.      IBM is subject to personal jurisdiction in this district because it has purposefully

                                                                                   21 engaged in activities giving rise to these claims for patent infringement that were and are directed at

                                                                                   22 this judicial district. Further, IBM is subject to personal jurisdiction in this district because it is

                                                                                   23 registered to do business in the state of California and has multiple offices in California, including its

                                                                                   24 office at 425 Market Street, San Francisco, CA 94105.

                                                                                   25          6.      Venue properly lies within the Northern District of California pursuant to the

                                                                                   26 provisions of 28 U.S.C. §§ 1391(b), (c) and (d) and 28 U.S.C. § 1400(b), because IBM has engaged

                                                                                   27 in acts of infringement within this district and has a regular and established place of business within

                                                                                   28 this judicial district. IBM has several offices in this judicial district including offices in San

                                                                                                                                            –1–
                                                                                                                       COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 3 of 14



                                                                                    1 Francisco, Emeryville, Santa Clara, Foster City, San Ramon, and San Jose. See

                                                                                    2 https://careers.ibm.com/ListJobs/All/Search/cms-state/california/country/us/ (last visited Mar. 4,

                                                                                    3 2019). Also, IBM’s website invites customers and potential customers to its physical location in this

                                                                                    4 judicial district. See https://developer.ibm.com/events/?fa=date%3ADESC&fb=&fc=upcoming (last

                                                                                    5 visited Mar. 4, 2019). IBM has distributed and continues to distribute the infringing IBM product to

                                                                                    6 banks in this judicial district and is marketing to them. See

                                                                                    7 https://www.trusteer.com/en/support/rapport-installation-links (last visited Mar. 4, 2019). Upon

                                                                                    8 information and belief, many customers of those banks use the infringing IBM product in this

                                                                                    9 judicial district. IBM therefore resides in this judicial district for purposes of 28 U.S.C. §§ 1391(c)

                                                                                   10 and 1400(b).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                   INTRADISTRICT ASSIGNMENT

                                                                                   12         7.      This action for patent infringement is assigned on a district-wide basis under Civil
REED SMITH LLP




                                                                                   13 L.R. 3-2(c).

                                                                                   14                                       THE ASSERTED PATENT

                                                                                   15         8.      The ’473 Patent issued on November 22, 2016. A true and correct copy of the ’473

                                                                                   16 Patent, titled “Apparatus, System, and Method for Protecting Against Keylogging Malware,” is

                                                                                   17 attached hereto as Exhibit A.

                                                                                   18                                      FACTUAL BACKGROUND

                                                                                   19         9.      This is a case about combating advanced forms of malicious software, which are

                                                                                   20 known as key logging malware. Such malware steals confidential information that is inputted into

                                                                                   21 website forms (typically user names, passwords and credit card numbers), which has resulted in

                                                                                   22 billions of dollars of losses. Trusted Knight and IBM offer competing anti-malware products. IBM

                                                                                   23 makes its anti-malware product IBM Trusteer Rapport (“Rapport”) available for download by an end

                                                                                   24 user from the websites of IBM’s licensees of Rapport. The end user may for example be an

                                                                                   25 individual who engages in home banking, and the IBM licensee may for example be a financial

                                                                                   26 institution.

                                                                                   27         10.     When an end user downloads Rapport, its anti-malware protection installs at the most

                                                                                   28 privileged access level in the browser or protected application of the end user’s computer. Upon that

                                                                                                                                        –2–
                                                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                 Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 4 of 14



                                                                                    1 installation, Rapport will act proactively to provide protection against malware throughout a web

                                                                                    2 session with (for example) a financial institution, without requiring detection of the malware. Not

                                                                                    3 only is the protection available for that web session on that end user’s computer, but when that

                                                                                    4 computer logs into any account at that financial institution, the protection will typically be enabled

                                                                                    5 without the need to download or install Rapport again.

                                                                                    6           11.   Trusted Knight is headquartered in Annapolis, Maryland with operations throughout

                                                                                    7 the United States and in other parts of the world. The Trusted Knight management has its roots in

                                                                                    8 the National Security Agency (“NSA”), military intelligence, and security across the financial

                                                                                    9 industry. Joe Patanella, Chief Executive Officer of Trusted Knight, spent 18 years as a technologist

                                                                                   10 with the NSA. After leaving the NSA, Mr. Patanella founded TrustWave, a leading information
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 security company, which he grew to over 1000 employees, establishing channel relationships with

                                                                                   12 28 of the top 30 U.S. banks before TrustWave was acquired by Singtel. Trevor Reschke, Trusted
REED SMITH LLP




                                                                                   13 Knight’s Chief Technology Officer, is a former counterintelligence special agent responsible for

                                                                                   14 developing the Incident Response Team and the Vulnerability Assessment Team for the U.S. Army

                                                                                   15 Regional Computer Emergency Response Team. The Trusted Knight management has focused on

                                                                                   16 delivering top-tier custom security solutions to leading businesses to combat the evolving and

                                                                                   17 sophisticated attacks performed by internet criminals.

                                                                                   18           12.   Trusted Knight is the owner by assignment of all rights, title, and interest in the ’473

                                                                                   19 Patent.

                                                                                   20           13.   The ’473 Patent generally, but not by way of limitation, covers apparatuses, systems,

                                                                                   21 and methods for protecting against the operation of key logging malware used by cyber criminals to

                                                                                   22 steal financial and identity information. See, e.g., Ex. A at 3:65-4:10. The ’473 Patent covers

                                                                                   23 apparatuses, systems, and methods protect against malware that uses form grabbing techniques to

                                                                                   24 capture user information from browser forms. See, e.g., id.

                                                                                   25           14.   The claims of the ’473 Patent focus on specific improvements in computer

                                                                                   26 functionality. For example, the claimed methods and apparatuses install and maintain an anti-key

                                                                                   27 logger at the most privileged access level for browser events in an API stack, which prevents key

                                                                                   28 logging malware from occupying a superior level of access for browser events. See, e.g., id. at

                                                                                                                                        –3–
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 5 of 14



                                                                                    1 claims 1, 11, 22, 26. The anti-key logger detects browser events including OnSubmit and

                                                                                    2 BeforeNavigate events associated with a user entering data into and submitting browser forms. Id.

                                                                                    3 The invention submits the user data to a designated entity, and clears confidential data from data

                                                                                    4 inputs to protect against the threat of the key logging malware capturing the confidential data. Id.

                                                                                    5 Embodiments of the invention proactively protect confidential data whether or not key logging

                                                                                    6 malware is present. See, e.g., id. at claims 22, 26. Thus, the claims are directed to specific, novel

                                                                                    7 functionalities and steps that accomplish the desired protection against key logging malware, thereby

                                                                                    8 improving the way computers operate.

                                                                                    9         15.     On April 22, 2009, Trusted Knight filed U.S. Patent Application No. 12/427,833

                                                                                   10 titled “System And Method For Protecting Against Malware Utilizing Key Loggers” (the “’833
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Application”), which claims priority to Provisional Application No. 61/125,178, filed on April 23,

                                                                                   12 2008.
REED SMITH LLP




                                                                                   13         16.     On November 20, 2012, the U.S. Patent & Trademark Office (the “USPTO” or the

                                                                                   14 “Patent Office”) issued the ’833 Application as U.S. Patent No. 8,316,445 (the “’445 Patent”). All

                                                                                   15 subsequent patents and patent applications discussed below claim priority, either directly or

                                                                                   16 indirectly, to the ’445 Patent.

                                                                                   17         17.     On November 2, 2012, Trusted Knight filed U.S. Patent Application No. 13/667,256

                                                                                   18 titled “System And Method For Protecting Against Malware Utilizing Key Loggers” (the “’256

                                                                                   19 Application”). The ’256 Application is a continuation application of the ’445 Patent.

                                                                                   20         18.     On May 11, 2015, Trusted Knight filed U.S. Patent Application No. 14/709,224 titled

                                                                                   21 “System and Method For Protecting Against Point Of Sale Malware Using Memory Scraping” (the

                                                                                   22 “’224 Application”). The ’224 Application is a continuation-in-part (CIP) application of the ’256

                                                                                   23 Application. The Patent Office issued the ’224 Application as U.S. Patent No. 9,596,250 (the “’250

                                                                                   24 Patent”) on March 14, 2017.

                                                                                   25         19.     On July 11, 2016, Trusted Knight filed U.S. Patent Application No. 15/207,279 titled

                                                                                   26 “Apparatus, System, And Method For Protecting Against Keylogging Malware” (the “’279

                                                                                   27 Application”). The ’279 Application is a continuation application of the ’250 Patent. The Patent

                                                                                   28 Office issued the ’279 Application as the ’473 Patent on November 22, 2016.

                                                                                                                                        –4–
                                                                                                                        COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 6 of 14



                                                                                    1          20.    During prosecution of the ’473 Patent, Trusted Knight filed a letter on July 11, 2016

                                                                                    2 titled, “Note On Priority Claim.” This letter highlighted and brought to the Patent Office’s attention

                                                                                    3 that “technical content” of the ’445 Patent and figure 2A of the Provisional Application No.

                                                                                    4 61/125,178 were incorporated into the drafting of the ’473 Patent as they were “incorporated by

                                                                                    5 reference in the priority chain.” See U.S. Patent App. No. 15/207,279, Note on Priority Claim (July

                                                                                    6 11, 2016). The Examiner acknowledged Trusted Knight’s “claim to priority and indicated that

                                                                                    7 continuity and copendency had been preserved.” See U.S. Patent App. No. 15/207,279, Examiner-

                                                                                    8 Initiated Interview Summary, at p. 2 (Oct. 7, 2016; conducted Sept. 30, 2016).

                                                                                    9          21.    On September 28, 2016, Trusted Knight filed a terminal disclaimer in the ’473 Patent

                                                                                   10 prosecution under 37 C.F.R. § 1.321 to obviate any obviousness-type double patenting rejection in
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 view of the ’445 Patent. See U.S. Patent App. No. 15/207,279, Terminal Disclaimer Filed (Sept. 28,

                                                                                   12 2016). The Patent Office granted the Terminal Disclaimer. See U.S. Patent App. No. 15/207,279,
REED SMITH LLP




                                                                                   13 Terminal Disclaimer Review Decision (Sept. 30, 2016).

                                                                                   14          22.    The ’473 Patent “incorporate[s] by reference” the “entire contents” of the ’445 Patent

                                                                                   15 and discloses the same novel technological solutions directed to systems and methods for protecting

                                                                                   16 against the operation of key logging malware that is commonly used in identity-theft and cyber-

                                                                                   17 fraud. See Ex. A. at 1:5-13, 1:18-24.

                                                                                   18          23.    The United States Court of Appeals for the Federal Circuit issued an opinion in

                                                                                   19 Trusted Knight Corp. v. Int’l Business Machines Corp., 681 Fed. Appx. 898, 902 (Fed. Cir. Mar. 7,

                                                                                   20 2017), which involved an appeal of a Memorandum Opinion entered by the United States District

                                                                                   21 Court for the District of Delaware regarding the construction of certain claim terms recited in claims

                                                                                   22 1, 22 and 23 of the ’445 Patent (the ’445 Litigation). Like the present action, the ’445 Litigation

                                                                                   23 involved both Trusted Knight and IBM.

                                                                                   24          24.    As the Federal Circuit noted, the ’445 Patent states that the invention “improves upon

                                                                                   25 the prior art by preventing the actions of form-grabbing and hook-based key loggers,” the two types

                                                                                   26 of key logging malware that are commonly used in identity-theft and cyber fraud. Id. at 900.

                                                                                   27          25.    This is also true with respect to the ’473 Patent, which discloses and claims novel

                                                                                   28 inventive concepts that improve computer functionality, “defeat[ing] the action of form-grabbing

                                                                                                                                        –5–
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 7 of 14



                                                                                    1 key loggers … [and] hook-based key loggers” in order to protect users against “the operation of

                                                                                    2 malware commonly used in [identity]-theft and cyber-fraud.” See Ex. A at 3:52-56, 1:18-20; see also

                                                                                    3 13:2-16; 13:48-64; 14:35-53; 14:65-15:19. Also, the ’473 Patent “incorporate[s] by reference” the

                                                                                    4 “entire contents” of the ’445 Patent. Id. at 1:5-13.

                                                                                    5          26.    In the ’445 Litigation, the Federal Circuit also noted that the ‘445 Patent states that

                                                                                    6 conventional products on the market are insufficient and inadequate in combating key logging

                                                                                    7 malware as they do not “protect the user when the malware inserts a hook at the first instance in the

                                                                                    8 API [Application Programming Interface] stack and it is also ineffective against form-grabbing key

                                                                                    9 loggers.” Trusted Knight, 681 Fed. Appx. at 900.

                                                                                   10          27.    This is also true with respect to the ’473 Patent, which discloses that conventional
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 products fail to provide solutions to the technical problems encountered with key logging malware.

                                                                                   12 The ’473 Patent states that using conventional products to combat hook-based key logging and form-
REED SMITH LLP




                                                                                   13 grabbing key logging fails to “protect the user if the malware is inserting itself as a hook-based key

                                                                                   14 logger at the first instance in the stack” and “does not protect against the action of hook-based key

                                                                                   15 loggers that are programmed to insert themselves prior to the anti-key logger (“AKL”) itself hooking

                                                                                   16 within the API stack.” See Ex. A at 3:18-19; 13:40-43. Also, the ’473 Patent “incorporate[s] by

                                                                                   17 reference” the “entire contents” of the ’445 Patent. Id. at 1:5-13.

                                                                                   18          28.    The Federal Circuit further noted that, according to the ’445 Patent, the inventive

                                                                                   19 concepts disclosed therein in Claim 1 “improve[d] upon the prior art” by having:

                                                                                   20          “the software: (1) identif[y] forms on a called web page; (2) connect[] to each form

                                                                                   21          submission event; (3) clear[] all form inputs marked with INPUT or PASSWORD;

                                                                                   22          (4) provide[] the user-inputted data to the designated receiving party, such as a bank;

                                                                                   23          and (5) ensure[] that all password form fields are cleared from the API chain.”

                                                                                   24 Trusted Knight, 681 Fed. Appx. at 900-01.

                                                                                   25          29.    This is also true with respect to the ’473 Patent. Claims 1 and 11 of the ’473 Patent

                                                                                   26 disclose and claim novel and innovative software that performs a number of specific steps to prevent

                                                                                   27 identity-theft and cyber fraud, including, identifying all forms on a web page; connecting to each

                                                                                   28 form submission event; clearing all form fields containing confidential user information, including

                                                                                                                                        –6–
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 8 of 14



                                                                                    1 for example, user names, passwords, and credit card information; providing the user-inputted data to

                                                                                    2 the designated entity, such as a bank; and ensuring that all form fields containing confidential user

                                                                                    3 information are cleared and thus unavailable to be captured by key logging malware. See Ex. A at

                                                                                    4 5:42-57; see also 13:2-16; 13:48-64; 14:35-53; 14:65-15:19. Also, the ’473 Patent “incorporate[s] by

                                                                                    5 reference” the “entire contents” of the ’445 Patent. Id. at 1:5-13.

                                                                                    6          30.    The Federal Circuit also stated that “Trusted Knight argues that the claim limitation

                                                                                    7 does not require responding to or deleting actual instances of malware on a user’s computer. This

                                                                                    8 argument finds support in the specification, which emphasizes that ‘the solution of the present

                                                                                    9 invention does not depend on detection of malware at all.’” Trusted Knight, 681 Fed. Appx. at 903.

                                                                                   10          31.    The same is true of the ’473 Patent, which provides that “[t]he solution of the present
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 invention does not depend on detection of malware at all.” See Ex. A at 3:51-52.

                                                                                   12          32.    IBM currently makes, uses, offers for sale, and/or sells within the United States the
REED SMITH LLP




                                                                                   13 Rapport product.

                                                                                   14          33.    According to IBM, Rapport is an “endpoint protection solution designed to protect

                                                                                   15 users from financial malware,” that uses “industry-leading technology” to “defend against MitB

                                                                                   16 [Man-in-the-browser] attacks.” See https://www.ibm.com/us-en/marketplace/phishing-and-malware-

                                                                                   17 protection (last visited Mar. 4, 2019). Rapport is available to end-users with “recent versions of

                                                                                   18 popular browsers and operating systems.” See https://www.ibm.com/us-en/marketplace/phishing-

                                                                                   19 and-malware-protection/details#product-header-top (last visited Mar. 4, 2019).

                                                                                   20          34.    IBM represents to its customers that Rapport “[p]rotects credentials and personal

                                                                                   21 information from key-logging and screen capturing attempts.” See

                                                                                   22 https://www.pnc.com/en/personal-banking/banking/online-and-mobile-banking/trusteer-rapport.html

                                                                                   23 (last visited Mar. 4, 2019); see also https://www.cafcu.org/services/online-and-mobile-

                                                                                   24 services/trusteer-rapport (last visited Mar. 4, 2019). Specifically, “Rapport applies a basic character

                                                                                   25 replacement algorithm to prevent specific old banking malware from stealing login credentials that

                                                                                   26 are sent from the keyboard driver to the browser.” See

                                                                                   27 https://trusteer.secure.force.com/PKB/articles/en_US/FAQ/Scrambled-keys/p (last visited Mar. 4,

                                                                                   28 2019).

                                                                                                                                        –7–
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 9 of 14



                                                                                    1          35.     IBM has knowledge of the ’473 Patent no later than the date of the service of this

                                                                                    2 Complaint. On information and belief, IBM had knowledge of the ’473 Patent when it published on

                                                                                    3 November 22, 2016. Upon information and belief, IBM maintains a patent monitoring system to

                                                                                    4 observe competitors’ filings. IBM and Trusted Knight are competitors.

                                                                                    5          36.     Despite these facts, IBM has marketed and continues to market Rapport to Trusted

                                                                                    6 Knight’s own actual and prospective customers, thereby making sales that Trusted Knight otherwise

                                                                                    7 would have made.
                                                                                                                                      COUNT I
                                                                                    8

                                                                                    9                          Infringement of United States Patent No. 9,503,473

                                                                                   10          37.     Trusted Knight realleges and incorporates the preceding paragraphs of its Complaint.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          38.     On information and belief, IBM has directly infringed and continues to directly
                                                                                   12 infringe the ’473 Patent, literally or under the doctrine of equivalents, by making, using, offering for
REED SMITH LLP




                                                                                   13 sale, and/or selling within the United States, without permission or license from Trusted Knight,

                                                                                   14 Rapport, which infringes claims of the ’473 Patent, and/or by importing into the United States

                                                                                   15 Rapport, which infringes claims of the ’473 Patent.

                                                                                   16          39.     By way of example and not limitation IBM has been and now is directly infringing
                                                                                   17 Claims 1 and 11 of the ’473 Patent by making, using, offering to sell, and/or selling Rapport, which

                                                                                   18 provides an anti-key logger that: (a) installs, for example, via the RapportEl.sys driver and

                                                                                   19 RapportKOAN.dll, at the most privileged access level for browser events in an API stack; (b) detects

                                                                                   20 with RapportKOAN.dll events including BeforeNavigate and OnSubmit form submission events

                                                                                   21 triggered when a user submits data entered into a browser form; (c) submits user data to a designated

                                                                                   22 entity such as a financial institution; and (d) clears confidential input data with the

                                                                                   23 RapportKOAN.dll function to prevent key logging malware from capturing the user data.

                                                                                   24          40.     By way of further example and not limitation IBM has been and now is directly
                                                                                   25 infringing Claims 1 and 11 of the ’473 Patent by making, using, offering to sell, and/or selling

                                                                                   26 Rapport, which provides an anti-key logger that: (a) ensures that the anti-key logger receives user

                                                                                   27 data before any malware (i.e. Rapport operates at the most privileged access level in the API stack);

                                                                                   28 (b) provides anti-key logging protection by ensuring that Rapport functionality has access to

                                                                                                                                         –8–
                                                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                                                                Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 10 of 14



                                                                                    1 confidential user data before any malware via RapportService.exe, Rookbas.dll, RapportUtil.dll,

                                                                                    2 RapportEjo.dll, RapportThinNikko.dll, and RapportGP.dll; (c) detects with RapportKOAN.dll events

                                                                                    3 including BeforeNavigate and OnSubmit form submission events triggered when a user submits data

                                                                                    4 entered into a browser form; (d) submits user data to a designated entity such as a financial

                                                                                    5 institution; and (e) clears confidential input data with the RapportKOAN.dll function to prevent key

                                                                                    6 logging malware from capturing the user data.

                                                                                    7          41.     By way of further example and not limitation IBM has been and now is directly

                                                                                    8 infringing Claims 22 and 26 of the ’473 Patent by making, using, offering to sell, and/or selling

                                                                                    9 Rapport, which provides an anti-key logger that: (a) installs, for example, via the RapportEl.sys

                                                                                   10 driver and RapportKOAN.dll, at the most privileged access level for browser events in an API stack;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (b) detects with RapportKOAN.dll events including BeforeNavigate and OnSubmit form submission

                                                                                   12 events triggered when a user submits data entered into a browser form; (c) submits user data to a
REED SMITH LLP




                                                                                   13 designated entity such as a financial institution; (d) identifies form input fields having confidential

                                                                                   14 data to clear; (e) clears confidential input data with the RapportKOAN.dll function to prevent key

                                                                                   15 logging malware from capturing the user data; and (f) conducts the above steps and clears

                                                                                   16 confidential data, regardless of whether key logging malware is present.

                                                                                   17          42.     By way of further example and not limitation IBM has been and now is directly

                                                                                   18 infringing Claims 22 and 26 of the ’473 Patent by making, using, offering to sell, and/or selling

                                                                                   19 Rapport, which provides an anti-key logger that: (a) ensures that the anti-key logger receives user

                                                                                   20 data before any malware (i.e. Rapport operates at the most privileged access level in the API stack);

                                                                                   21 (b) provides anti-key logging protection by ensuring that Rapport functionality has access to

                                                                                   22 confidential user data before any malware via RapportService.exe, Rookbas.dll, RapportUtil.dll,

                                                                                   23 RapportEjo.dll, RapportThinNikko.dll, and RapportGP.dll; (c) detects with RapportKOAN.dll events

                                                                                   24 including BeforeNavigate and OnSubmit form submission events triggered when a user submits data

                                                                                   25 entered into a browser form; (d) submits user data to a designated entity such as a financial

                                                                                   26 institution; (e) identifies form input values having confidential data to clear; (f) clears confidential

                                                                                   27 input data with the RapportKOAN.dll function to prevent key logging malware from capturing the

                                                                                   28 user data; and (g) conducts the above steps and clears confidential data, regardless of whether key

                                                                                                                                         –9–
                                                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                                                               Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 11 of 14



                                                                                    1 logging malware is present.

                                                                                    2          43.     Accordingly, IBM infringes, literally or under the doctrine of equivalents, claims of

                                                                                    3 the ’473 Patent under 35 U.S.C. § 271(a) by making, using, offering to sell, and/or selling Rapport.

                                                                                    4          44.     In addition to direct infringement, Trusted Knight is informed and believes that IBM

                                                                                    5 has and continues to indirectly infringe by inducing others to infringe claims of the ’473 Patent.

                                                                                    6          45.     IBM has actively, knowingly, and intentionally induced and continues to induce

                                                                                    7 others such as its customers, and/or downstream end-users, to infringe the ’473 Patent without

                                                                                    8 permission or license from Trusted Knight. According to IBM, “hundreds of financial institutions

                                                                                    9 and tens of millions of their customers rely on IBM Trusteer Rapport to help protect their desktops

                                                                                   10 against fraud.” See https://www.ibm.com/downloads/cas/W1W1VO3P, at 1 (last visited Mar. 4,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 2019).

                                                                                   12          46.     For example, IBM induces its customers to offer Rapport’s infringing anti-key logger
REED SMITH LLP




                                                                                   13 as an easy to deploy solution with no software or hardware requirements “from an end-user

                                                                                   14 perspective.” See https://www.ibm.com/us-en/marketplace/phishing-and-malware-protection/details

                                                                                   15 (last visited Mar. 4, 2019). IBM further touts that “[d]ownload and installation [of Rapport] is very

                                                                                   16 simple. A few mouse clicks and IBM Security Trusteer Rapport can be installed and running on your

                                                                                   17 computer in under 30 seconds.” See https://trusteer.secure.force.com/PKB/articles/FAQ/Install-

                                                                                   18 instructions/p (last visited Mar. 4, 2019). “Trusteer Rapport is designed to start automatically during

                                                                                   19 the start up process of [an end-user’s] computer.” See

                                                                                   20 https://trusteer.secure.force.com/PKB/articles/FAQ/Start-rapport-manually/p (last visited Mar. 4,

                                                                                   21 2019).

                                                                                   22          47.     By way of further example, IBM actively encourages its customers and/or

                                                                                   23 downstream end-users to infringe the ’473 Patent by providing Rapport in a default configuration

                                                                                   24 that implements the infringing features. Additionally IBM instructs its customers and/or downstream

                                                                                   25 end-users to operate Rapport to “defend against MitB [Man-in-the-browser] attacks” in an infringing

                                                                                   26 manner. See https://www.ibm.com/us-en/marketplace/phishing-and-malware-protection (last visited

                                                                                   27 Mar. 4, 2019).

                                                                                   28          48.     In light of IBM’s knowledge of the ’473 Patent as stated in paragraph 35, IBM took

                                                                                                                                        – 10 –
                                                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                                                               Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 12 of 14



                                                                                    1 the above actions specifically intending to cause infringing acts by others.

                                                                                    2         49.     As stated in paragraph 35, IBM was aware of the ’473 Patent and knew that the

                                                                                    3 others’ actions, if taken, would constitute infringement of the ’473 Patent. IBM nonetheless

                                                                                    4 continued to sell Rapport and induce infringement by its customers. At the very least, IBM should

                                                                                    5 have known that Rapport would infringe the ’473 Patent but remained willfully blind to the

                                                                                    6 infringing nature of others’ actions.

                                                                                    7         50.     Accordingly, IBM has induced infringement of the ’473 Patent under

                                                                                    8 35 U.S.C. § 271(b).

                                                                                    9         51.     As a result of IBM’s acts of infringement of the ’473 Patent, Trusted Knight has

                                                                                   10 suffered and will continue to suffer damages in an amount to be proven at trial.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         52.     Trusted Knight has been irreparably harmed by IBM’s acts of infringement, and will

                                                                                   12 continue to be harmed unless and until IBM’s acts of infringement are enjoined and restrained by
REED SMITH LLP




                                                                                   13 order of this Court. Trusted Knight has no adequate remedy at law and is entitled to injunctive relief

                                                                                   14 against IBM and its infringing products under 35 U.S.C. § 283.

                                                                                   15         53.     IBM’s infringement of the ’473 Patent has been and continues to be willful.

                                                                                   16                                         PRAYER FOR RELIEF

                                                                                   17         Wherefore, Trusted Knight respectfully requests that judgment be entered:

                                                                                   18         A.      Declaring that IBM has directly infringed and is directly infringing the claims of the

                                                                                   19 ’473 Patent;

                                                                                   20         B.      Declaring that IBM has indirectly infringed and continues to indirectly infringe, by

                                                                                   21 inducement, the claims of the ’473 Patent;

                                                                                   22         C.      Compensating Trusted Knight for all damages caused by IBM’s infringement of the

                                                                                   23 ’473 Patent;

                                                                                   24         D.      Enhancing Trusted Knight’s damages up to three times their amount under

                                                                                   25 35 U.S.C. § 284;

                                                                                   26         E.      Granting Trusted Knight pre- and post-judgment interests, together with all costs and

                                                                                   27 expenses;

                                                                                   28         F.      Granting Trusted Knight its reasonable attorneys’ fees under 35 U.S.C. § 285;

                                                                                                                                       – 11 –
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                                                                               Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 13 of 14



                                                                                    1         G.      Granting injunctive relief enjoining and restraining IBM and its agents, servants,

                                                                                    2 employees, affiliates, divisions, and subsidiaries, and those in association with it, from making,

                                                                                    3 using, offering to sell, selling, and importing into the United States any product, or using, offering to

                                                                                    4 sell, or selling any service, that falls within the scope of any claim of the ’473 Patent; and

                                                                                    5        H.       Awarding such other relief as this Court may deem just and proper.

                                                                                    6
                                                                                        Dated: March 5, 2019                              Respectfully submitted,
                                                                                    7
                                                                                                                                          By:/s/ _Seth B. Herring________________
                                                                                    8 Of Counsel for Plaintiff

                                                                                    9 REED SMITH LLP                                      REED SMITH LLP
                                                                                      Christopher J. Pulido (SBN 313142)                  Paul R. Gupta (Pro Hac Vice forthcoming)
                                                                                   10 CPulido@ReedSmith.com                               PGupta@ReedSmith.com
                                                                                      Nicole Medeiros (SBN 318892)                        599 Lexington Avenue, 22nd Floor
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 NMedeiros@ReedSmith.com                             New York, NY 10022
                                                                                      101 Second Street, Suite 1800                       Telephone: +1 212 521 5400
                                                                                   12 San Francisco, CA 94105                             Facsimile: + 212 521 5450
REED SMITH LLP




                                                                                      Telephone: +1 415 543 8700
                                                                                   13 Facsimile: + 1 415 391 8269                         REED SMITH LLP
                                                                                                                                          R. Eric Hutz (Pro Hac Vice forthcoming)
                                                                                   14                                                     EHutz@ReedSmith.com
                                                                                                                                          1201 Market Street, Suite 1500
                                                                                   15                                                     Wilmington, Delaware 19801
                                                                                                                                          Telephone: +1 302 778 7512
                                                                                   16                                                     Facsimile: +1 302 778 7575
                                                                                   17                                                     REED SMITH LLP
                                                                                                                                          Seth B. Herring (SBN 253907)
                                                                                   18                                                     SHerring@ReedSmith.com
                                                                                                                                          101 Second Street, Suite 1800
                                                                                   19                                                     San Francisco, CA 94105
                                                                                                                                          Telephone: +1 415 543 8700
                                                                                   20                                                     Facsimile: + 1 415 391 8269
                                                                                   21                                                     REED SMITH LLP
                                                                                                                                          Gerard M. Donovan (Pro Hac Vice forthcoming)
                                                                                   22                                                     GDonovan@ReedSmith.com
                                                                                                                                          1301 K Street, N.W., Suite 1000 – East Tower
                                                                                   23                                                     Washington, D.C. 20005
                                                                                                                                          Telephone: +1 202 414 9224
                                                                                   24                                                     Facsimile: +1 202 414 9299
                                                                                   25
                                                                                                                                          Attorneys for Plaintiff
                                                                                   26                                                     Trusted Knight Corporation
                                                                                   27

                                                                                   28

                                                                                                                                        – 12 –
                                                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                                                               Case 3:19-cv-01206 Document 1 Filed 03/05/19 Page 14 of 14



                                                                                    1                                        DEMAND FOR JURY TRIAL

                                                                                    2         Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Civil L.R. 3-6(a), Plaintiff
                                                                                    3 Trusted Knight Corporation requests a trial by jury of any issues so triable by right.

                                                                                    4

                                                                                    5
                                                                                        Dated: March 5, 2019                             Respectfully submitted,
                                                                                    6

                                                                                    7 Of Counsel for Plaintiff                           By:/s/ _ Seth B. Herring ________________

                                                                                    8
                                                                                      REED SMITH LLP                                     REED SMITH LLP
                                                                                    9 Christopher J. Pulido (SBN 313142)                 Paul R. Gupta (Pro Hac Vice forthcoming)
                                                                                      CPulido@ReedSmith.com                              PGupta@ReedSmith.com
                                                                                   10 Nicole Medeiros (SBN 318892)                       599 Lexington Avenue, 22nd Floor
                                                                                      NMedeiros@ReedSmith.com                            New York, NY 10022
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 101 Second Street, Suite 1800                      Telephone: +1 212 521 5400
                                                                                      San Francisco, CA 94105                            Facsimile: + 212 521 5450
                                                                                   12 Telephone: +1 415 543 8700
                                                                                      Facsimile: + 1 415 391 8269                        REED SMITH LLP
REED SMITH LLP




                                                                                   13                                                    R. Eric Hutz (Pro Hac Vice forthcoming)
                                                                                                                                         EHutz@ReedSmith.com
                                                                                   14                                                    1201 Market Street, Suite 1500
                                                                                                                                         Wilmington, Delaware 19801
                                                                                   15                                                    Telephone: +1 302 778 7512
                                                                                                                                         Facsimile: +1 302 778 7575
                                                                                   16
                                                                                                                                         REED SMITH LLP
                                                                                   17                                                    Seth B. Herring (SBN 253907)
                                                                                                                                         SHerring@ReedSmith.com
                                                                                   18                                                    101 Second Street, Suite 1800
                                                                                                                                         San Francisco, CA 94105
                                                                                   19                                                    Telephone: +1 415 543 8700
                                                                                                                                         Facsimile: + 1 415 391 8269
                                                                                   20
                                                                                                                                         REED SMITH LLP
                                                                                   21                                                    Gerard M. Donovan (Pro Hac Vice forthcoming)
                                                                                                                                         GDonovan@ReedSmith.com
                                                                                   22                                                    1301 K Street, N.W., Suite 1000 – East Tower
                                                                                                                                         Washington, D.C. 20005
                                                                                   23                                                    Telephone: +1 202 414 9224
                                                                                                                                         Facsimile: +1 202 414 9299
                                                                                   24

                                                                                   25                                                    Attorneys for Plaintiff
                                                                                                                                         Trusted Knight Corporation
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                       – 13 –
                                                                                                                     COMPLAINT FOR PATENT INFRINGEMENT
